Appeal from an order of the County Court of Clinton County which dismissed a writ of habeas corpus. Appellant was indicted by a Grand Jury of New York County on several counts, including two counts for grand larceny in the first degree. Upon the recommendation of the District Attorney he was permitted to plead guilty to attempted grand larceny in the second degree, and was sentenced thereon as a second offender. At the time of the return of the writ of habeas corpus appellant was in prison on a sentence for that offense. His only contention seems to be that the acts which he admits he did do not constitute a crime, or, in other words, that he is not guilty. Upon the return of the writ he admitted the indictment and admitted that he entered a plea of guilty. The committing court had jurisdiction of the offense and of the person of the defendant, and the writ was properly *571dismissed. Order unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.